TERRELL, Justice.
Appellee as plaintiff sued appellant as defendant to collect freight charges on goods delivered by truck. Attachment affidavit was filed with the complaint, writ of attachment was issued and a certain Ford tractor and trailer were taken into custody and return noted on the writ. Affidavit for publication was filed January 20, 1955, and notice of the suit was issued directed to defendant requiring him to defend on or before February 21, 1955. On the last named date defendant filed his answer and motion to dismiss with the Clerk of Circuit Court and a forthcoming bond with the Sheriff of Putnam County. The truck and trailer were then turned over to defendant.
At the trial the Circuit Court found and held that in view of these proceedings and the fact that defendant admitted the amount of the indebtedness in his answer, there were no other material issues of fact for determination so he entered judgment for the plaintiff. This appeal is from that judgment.
The only point for determination is whether or not the court acquired jurisdiction of the defendant.
We think this question requires an affirmative answer and is foreclosed by Rorick v. Stilwell, 101 Fla. 4, 133 So. 609, and Florio v. Colquitt Hardware Co., 160 Fla. 92, 33 So.2d 722. See also 4 Am.Jur. 582, and Wagner v. Farmers’ Co-Operative Exchange Co. of Good Thunder, 147 Minn. 376, 180 N.W. 231, 14 A.L.R. 279.
Affirmed.
HOBSON and THORNAL, JJ., concur.
DREW, C. J., concurs specially.